Citation Nr: 0509016	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-33 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from September 1969 to April 
1971.  

By rating action in December 1994, the RO denied service 
connection for PTSD.  A notice of disagreement was received 
in June 1995, and a statement of the case was issued in 
September 1995.  However, the veteran did not perfect an 
appeal and that decision is final.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for PTSD.  

The veteran and his attorney were notified by letter in 
December 2003, that the appeal was being certified to the 
Board and that he could submit additional evidence or request 
a personal hearing within 90 days of the date of the notice.  
The veteran was also referred to 38 C.F.R. § 20.1304, for 
further details concerning the time limits for submitting 
additional evidence.  In September 2004, the veteran's 
attorney requested that the RO obtain the claims file so that 
he could submit additional evidence.  The additional evidence 
was subsequently faxed to the Board in October 2004.  The 
attorney did not offer any explanation or motion 
demonstrating good cause for the delay in the submission of 
the additional evidence.  Accordingly, the Board is 
prohibited, by law, from accepting the additional evidence 
and must refer the evidence to the RO for appropriate action.  
38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the instant case, the veteran contends that he was exposed 
to a rocket attack when he arrived in Vietnam in March 1970.  
While a copy of his DA Form 20 was obtained previously from 
his service personnel records, it does not include any 
information as to when the veteran disembarked the United 
States or where he arrived in Vietnam.  This information is 
relevant to his claim.  Therefore, a complete copy of all of 
his service personnel records should be obtained and 
associated with the claims file.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As the appeal must be remanded on other grounds, the RO, 
after obtaining the service personnel records, should review 
the May 2004 private psychological report.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should obtain a complete set 
of the veteran's personnel records from 
the National Personal Records Center 
(NPRC) and associate it with the file.  

2.  After the requested development has 
been completed, the RO should 
readjudicate the claim based on all the 
evidence of record, including the May 
2004 private psychological report, and 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




______________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

